FILED
                             NOT FOR PUBLICATION                            FEB 27 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ROBERT TOWN,                                     No. 11-35039

               Plaintiff - Appellant,            D.C. No. 6:09-cv-00007-DWM

  v.
                                                 MEMORANDUM *
ALVIN FODE,

               Defendant - Appellee.



                    Appeal from the United States District Court
                            for the District of Montana
                    Donald W. Molloy, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Robert Town, a Montana state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging that the

defendant used excessive force against him. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

2004). We affirm.

      The district court properly granted summary judgment because Town failed

to raise a genuine dispute of material fact as to whether the alleged force was

applied maliciously or sadistically to cause harm. See Hudson v. McMillian, 503

U.S. 1, 7 (1992) (explaining that “the core judicial inquiry is . . . whether force was

applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm”).

      Town’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                      11-35039